—In an action for divorce, defendant appeals from an order of the Supreme Court, Nassau County, dated January 4, 1978, which denied his motion (1) to vacate and set aside his default in answering the complaint and (2) for leave to interpose an answer. Order reversed, without costs or disbursements, and motion granted. Defendant’s time to answer is extended until 20 days after entry of the order to be made hereon. In matrimonial actions the policy with respect to vacating defaults is a liberal one (Kerr v Kerr, 6 AD2d 807; Hegarty v Hegarty, 48 AD2d 891). Under the facts herein, the motion should have been granted. Martuscello, J. P., Shapiro, Cohalan and Margett, JJ., concur.